IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 4 WAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
ANTHONY MACHICOTE,                             :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:

      Whether, in order to comply with Miller and its progeny, a court sentencing a
      juvenile defendant for a crime for which life without parole is an available sentence
      must review and consider on the record the Miller factors adopted by this Court in
      Batts I, regardless whether the defendant is ultimately sentenced to life without
      parole.